Citation Nr: 0100500	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits in the calculated amount of $2,480.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from March 1943 to April 1946, 
from September 1950 to June 1952, and from October 1961 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the Committee 
on Waivers and Compromises of the VA Regional Office (RO) in 
Los Angeles, California.

Review of the record shows that at least a portion of the 
assessed overpayment has now been recouped.  However, in 
accordance with Franklin v. Brown, 5 Vet. App. 190, 193 
(1993), the Board will consider waiver of the entire 
overpayment in the calculated amount of $2,480.00.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  In a February 1953 rating decision, the RO established 
service connection for arrested coccidioidomycosis with a 
scar on the posterior chest, though it evaluated the 
disability as noncompensable (0 percent disabling) and the 
veteran did not receive VA compensation benefits.  

3.  In a February 1998 rating action, the RO increased the 
evaluation to 30 percent effective July 11, 1997.  Award 
letters dated in February 1998 and March 1998 included an 
advisory to the veteran to notify the RO if he was receiving 
military retired pay.      

4.  In March 1998, the RO received notice from the Defense 
Finance and Accounting Service that the veteran was in 
receipt of military retirement pay.  

5.  In an August 1998 letter, the RO informed the veteran 
that his VA compensation benefits were reduced to $0.00 per 
month from August 1, 1997 until April 1, 1998 to account for 
military retired pay he had received.  

6.  The veteran was at fault in failing to notify the RO that 
he received military retired pay.  Failure to recover the 
overpayment would unjustly enrich the veteran.  

7.  The evidence does not show that recovery of the debt 
would subject the veteran to undue hardship.  


CONCLUSION OF LAW

Recovery of the overpayment of VA disability compensation 
benefits in the calculated amount of $2,480.00 would not be 
against equity and good conscience.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965, 3.102 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran had active duty service from 1943 to 1946 and 
from 1950 to 1952.  In October 1952, the veteran filed a 
service connection claim for a respiratory disorder.  In a 
February 1953 rating decision, the RO established service 
connection for arrested coccidioidomycosis with a scar on the 
posterior chest.  However, at that time, it evaluated the 
disability as noncompensable (0 percent disabling) and the 
veteran did not receive VA compensation benefits.  

Service records showed that the veteran had another period of 
active duty service from 1961 to 1962.  The discharge 
certificate showed that the veteran had more than 15 years of 
active and inactive duty service.  

In July 1997, the veteran filed a claim for an increased 
evaluation for his service-connected respiratory disability.  
In a February 1998 rating action, the RO increased the 
evaluation to 30 percent effective July 11, 1997.  In the 
accompanying letter to the veteran, the RO explained that the 
veteran was entitled to $274.00 per month from August 1, 1997 
and $279.00 per month from December 1, 1997 due to a cost-of-
living adjustment.  In a March 1998 letter, after it received 
the veteran's dependency information, the RO informed the 
veteran that he was entitled to $307.00 per month from August 
1, 1997 and $313.00 per month from December 1, 1997 due to a 
cost-of-living adjustment.  The RO attached to both letters 
VA Form 21-8764, which includes an advisory to the veteran to 
promptly notify the RO of certain circumstances that would 
require adjustment of his disability compensation, to include 
receipt of military retired pay.    

In March 1998, the RO received notice from the Defense 
Finance and Accounting Service that the veteran was in 
receipt of military retirement pay.  Subsequently, the RO 
notified the veteran by letter dated in June 1998 that it 
proposed to reduce his compensation benefits because he was 
receiving such benefits.  An August 1998 letter informed the 
veteran that his VA compensation benefits were reduced to 
$0.00 per month from August 1, 1997 until April 1, 1998 to 
account for military retired pay he had received.  
Thereafter, he would receive $313.00 per month.  The RO also 
indicated that this adjustment had created an overpayment of 
benefits.  

In an August 1998 letter, he asserted that VA knew he was in 
receipt of military retired pay.  He included a statement 
from the Defense Finance and Accounting Service dated in 
February 1998, indicating that his military retired pay would 
have a deduction of $270.00 per month for VA waiver effective 
April 1, 1998.  The veteran requested a waiver of the 
overpayment in October 1998.  

Although the veteran has not submitted a Financial Status 
Report, with his August 1999 substantive appeal, he attached 
a copy of an April 1999 letter to the RO in which he listed 
his annual income.  The veteran indicated that he received 
approximately $25,000.00 a year (gross) from the Office of 
Personnel Management, approximately $8,400.00 a year (gross) 
from the Defense Finance and Accounting Service, and about 
$5,200.00 a year in Social Security benefits.  Therefore, his 
total annual income was approximately $38,600.00 less taxes.  
The veteran also related that he could not pay the total 
amount but could pay $50.00 per month.  

Analysis

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. § 1.962 (2000).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the veteran and the 
Government.  In making this determination, consideration is 
given to the following elements, which are not intended to be 
all-inclusive: (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  (2) Undue 
Hardship.  Whether collection would deprive the debtor or 
family of basic necessities.  (3)  Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (4)  Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (5)  Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965.  

Any indication of fraud, misrepresentation, or bad faith on 
the part of any person having an interest in waiver of 
recovery of the overpayment will preclude waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

Initially, upon a review of the claims folder, the Board 
finds no indication of fraud, misrepresentation, or bad faith 
that would preclude waiver of recovery of the overpayment. 
Id.  Therefore, the Board must determine whether recovery of 
the overpayment in question would be against equity and good 
conscience.  

First, as to the question of whether recovery of the 
overpayment would cause the veteran undue hardship, the Board 
emphasizes that the veteran has been advised that his 
financial information is important to his claim for a waiver.  
The RO has provided the veteran two copies of VA Form 5655, 
Financial Status Report, which he has not completed.  
Although the veteran has provided his income information, 
there is no evidence concerning his expenses for the Board to 
determine whether the former exceeds the latter.  The record 
only contains the veteran's assertion that he is unable to 
pay more than $50.00 per month toward the debt.  While his 
offer to pay any amount implies he could still provide for 
his family while repaying some amount, the Board is unable to 
determine from this information whether collection of the 
debt would deprive the veteran or his family of basic 
necessities.  Accordingly, the Board must rely on the other 
factors of equity and good conscience to decide the claim.     

The Board finds that the veteran is at fault for failing to 
notify VA that he was receiving military retired pay.  The VA 
forms included with both the February 1998 and March 1998 
award letters advised the veteran to notify the RO if he was 
receiving such pay.  His failure to do so generates fault on 
the veteran's part in the creation of the debt.   

In addition, the Board emphasizes that VA law specifically 
prohibits the duplication of service and VA benefits, such 
that a veteran who is in receipt of military retirement or 
retainer pay may not concurrently receive VA benefits.  
38 U.S.C.A. § 5304(a)(1); 38 C.F.R. § 3.750(a).  Therefore, 
failure to recover the overpayment would, by law, result in 
unjust enrichment of the veteran.  To the extent the veteran 
may argue that recovery of the debt defeats the intended 
purpose of disability compensation, the Board states that 
recovery of the overpayment ensures that the veteran receives 
the proper amount of compensation, service or VA, provided by 
law.   

Finally, there is no evidence showing that the veteran 
changed his position to his detriment due to reliance on VA 
benefits.   

In summary, considering the evidence of record, the Board 
finds that recovery of the overpayment of VA disability 
compensation benefits in the amount of $2,480.00 would not be 
against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.963, 1.965.  Entitlement to waiver of 
the overpayment is denied.


ORDER

Waiver of recovery of an overpayment of VA compensation 
benefits in the calculated amount of $2,480.00 is denied.    


		
	V. L. Jordan	
	Veterans Law Judge
	Board of Veterans' Appeals

 



